DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims:

Claim 1:  on page 21, line 20, please change “second” to --secondary--.

Claim 9: on page 25, line 14, please change “second” to --secondary--.

(END OF AMENDMENT)

The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-16 are allowed.  Prior art has not been found that suggests or renders obvious the limitations of independent claims 1 and 9 disclosing the detailed device and method for determining cognitive radio terminals.  The closest prior art, Wu et al., US Patent Application Publication Number 2012/0309444, discloses cooperative spectrum sensing and learning of secondary users but does not teach or suggest the detailed functions of the claimed reinforced learning unit or the specific probabilities determined throughout the instant independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uusitalo et al., US Patent Application Publication Number 2012/0202538, disclose forecasting of dynamic environmental parameters to optimize operation of a wireless communication system.
Hottinen et al., US Patent Application Publication Number 2013/0016669, disclose periodic access control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
February 15, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644